Citation Nr: 0723831	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  96-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
muscle spasms of the spine, claimed as due to in-service 
ionizing radiation exposure.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
residuals of a ruptured ear drum and/or chronic otitis media 
claimed as due to in-service ionizing radiation exposure.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
stomach condition, including duodenal ulcer, peptic ulcer 
disease, gastroesophageal reflux disease, gastritis, hiatal 
hernia, inflammation of the anastomosis site, and 
esophagitis, claimed as due to in-service ionizing radiation 
exposure.  

4.  Entitlement to service connection for a skin disorder, 
claimed as due to in-service ionizing radiation exposure.  

5.  Entitlement to service connection for a lung condition, 
claimed as due to in-service ionizing radiation exposure.  

6.  Entitlement to service connection for a disability of the 
gums and loss of teeth, claimed as due to in-service ionizing 
radiation exposure.  

7.  Entitlement to service connection for heart disease, 
including coronary artery disease, history of coronary artery 
bypass grafting, status post myocardial infarction, 
congestive heart failure, and hypertension, claimed as due to 
in-service ionizing radiation exposure.  

8.  Entitlement to service connection for a gall bladder 
condition, cholecystectomy and gallstones, claimed as due to 
in-service ionizing radiation exposure.  

9  Entitlement to service connection for an immune deficiency 
disorder, bone marrow condition, blood disorder, leukemia and 
anemia, claimed as due to in-service ionizing radiation 
exposure.  

10.  Entitlement to service connection for calcium deposits 
of the neck and spine, diagnosed as degenerative joint 
disease, claimed as due to in-service ionizing radiation 
exposure.  

11.  Entitlement to service connection for left rib cage 
lump, or mass, claimed as due to in-service ionizing 
radiation exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 1995, September 1995, and January 2000 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

The June 1995 rating decision denied, as not well-grounded, 
service connection for coronary artery disease, a lung 
condition, gall bladder problems, calcium deposits of the 
neck and spine, bleeding gums, and ruptured ear drum, all 
claimed as due to in-service radiation exposure.  

The September 1995 rating decision denied, as not well-
grounded, service connection for skin cancer claimed as due 
to in-service radiation exposure.  

The January 2000 rating decision denied service connection 
for leukemia/bone marrow condition, ulcers, left rib cage 
lump, immune system failure and blood disorder, and 
determined that new and material evidence had not been 
submitted to reopen claims of service connection for gall 
bladder condition, calcium deposits of the spine, and hearing 
loss.  

In March 2007, the veteran and his spouse testified at a 
personal hearing via a video conference before the 
undersigned Acting Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.



During the course of the appeal, the RO issued a rating 
decision in January 2003 granting service connection with an 
initial 30 percent rating assigned for bilateral hearing 
loss.  The grant of service connection for hearing loss 
represents a full grant of benefits on appeal as to that 
issue; thus, the issue of entitlement to service connection 
for bilateral hearing loss is no longer in appellate status 
or before the Board at this time.  

It is clear that the RO reopened the veteran's previously 
denied claim of service connection, as evidenced by the 
February 2007 supplemental statement of the case.  The Board, 
however, must still review the RO's preliminary decision to 
reopen a previously denied claim, even if the RO reopened the 
claim.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

In this case, the Board also reopens the previously denied 
claims of service connection for muscle spasms of the neck 
and spine, residuals of a ruptured ear drum and/or chronic 
otitis media, and a stomach condition; and, the reopened 
claims, along with all other issues on appeal are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

This case has been advanced on the Board's docket due to the 
age of the appellant.  38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In an August 1989 decision, the Board denied, in part, 
entitlement to service connection for duodenal ulcer, muscle 
spasm of the cervical spine, and chronic ear infection, all 
claimed as due to in-service radiation exposure.  

2.  Evidence submitted since the Board's August 1989 decision 
bears directly and substantially upon the specific matters 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for muscle spasms of the spine, ruptured ear drum 
and/or chronic otitis medial spine, and a stomach condition.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
August 1989 decision; thus, the claims of service connection 
for muscle spasm of the spine, ruptured ear drum and/or 
chronic otitis media, and a stomach condition are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claims of service connection 
for muscle spasms of the spine, ruptured ear drum and/or 
chronic otitis media, and a stomach condition, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.  Any 
defect with respect to the timing and/or content of the 
notice and assistance should be corrected on remand.

II.  New & Material Evidence

In an August 1989 decision, the Board denied service 
connection for muscle spasms of the spine, ruptured ear drum, 
and a stomach disorder, all claimed as due to in-service 
radiation exposure.  The basis of the denial was that none of 
the claimed disorders were present during service, or for 
several years following discharge from service, and the 
veteran was not claiming service connection for a disease 
that was shown, pursuant to regulations, to be the result of 
radiation exposure.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended, effective in 2001.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2001).  The veteran's current 
application to reopen the claims of service connection, was 
received prior to that date.

The applicable VA regulation defines new and material 
evidence as evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

VA law requires that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence linking any of the veteran's claimed 
disabilities to in-service radiation exposure.  Since the 
Board's August 1989 decision, evidence has been added to the 
claims file.  The additional evidence of record consists of 
several statements from the veteran's private doctor, 
received in June 1996, July 1996, November 1998 who opined 
that, given the multiple medical problems, many of the 
veteran's conditions could be related to in-service radiation 
exposure.  In the November 1998 correspondence, the private 
doctor opined that it was highly probable that the veteran's 
coronary artery disease, COPD, gall bladder disease, calcium 
deposits, bleeding gums, loss of teeth, muscle spasms, and 
chronic peptic ulcer disease were "a direct result of in-
service Atomic Radiation Poisoning."

At his personal video conference hearing in March 2007, the 
veteran described the series of events that took place in 
1953 during Operation UPSHOT-KNOTHOLE, in support of his 
claims that his current disabilities resulted from in-service 
radiation exposure.  

Thus, the additional medical opinion(s) and testimony is new 
and material evidence.  It includes competent evidence that 
cures the prior evidentiary defect.  As such, the evidence 
submitted since the Board's August 1989 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims.

New and material evidence has been received since the Board's 
August 1989 decision; thus, the claims of service connection 
for muscle spasms of the spine, ruptured ear drum and/or 
chronic otitis media, and a stomach condition are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for muscle spasms of the spine, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.

As new and material evidence has been received to reopen the 
claim of service connection for ruptured ear drum and/or 
chronic otitis media, the appeal to this extent is allowed, 
subject to further action as discussed herein below.

As new and material evidence has been received to reopen the 
claim of service connection for a stomach condition, the 
appeal to this extent is allowed, subject to further action 
as discussed herein below.


REMAND

The veteran asserts that the above claimed medical conditions 
are the result of in-service ionizing radiation exposure.  
The veteran was assigned to duties at Operation UPSHOT-
KNOTHOLE in 1953.  According to the veteran, he was required 
to move equipment and was later assigned to the motor pool.  
During the testing, the veteran was reportedly in a fox hole 
about 2,500 yards from ground zero, but within 15 minutes 
after the explosions, he came within 200 yards of ground 
zero.  

38 C.F.R. § 3.311 (2006) provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service. 

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation.  If a claim is based on a disease other than one 
of those listed in paragraph (b)(2) of this section, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The evidence of record includes a November 1998 statement 
from the veteran's private doctor who opined that the 
veteran's claimed disabilities were "a direct result of in-
service Atomic Radiation Poisoning."  However, following 
receipt of that statement, the RO did not undertake any 
additional development with regard to the veteran's claimed 
disabilities as provided for under 38 C.F.R. § 3.311.  

Thereafter, during the course of the appeal, the veteran 
asserted that he had a diagnosis of skin cancer, specifically 
basal cell carcinoma.  Because skin cancer is listed as a 
radiogenic disease under 38 C.F.R. § 3.311, the RO referred 
the case to the VA Director of Compensation and Pension 
Service (Director of C&P) in February 2003.  

In a February 2003 response, the Director of C&P returned the 
case to the RO and explained that the previous dose estimate 
provided by NPTR in September 1995 was not adequate; and, due 
to the continuing reviews of dose estimates, certification 
from the Defense Threat Reduction Agency (DTRA) was required 
by regulation and M21-1, Part III, 5.12d, and must be dated 
within two years of the time of submission of the case to the 
Director of C&P.  The Director of C&P also pointed out that a 
review of the claims file did not reveal a diagnosis of skin 
cancer.  The diagnosis referred to by the RO was based on the 
veteran's self-reported history only.

In light of the Director of C&P's response, the RO began the 
process of obtaining a dose estimate from DTRA based on the 
veteran's claim of skin cancer.  While the request was 
pending, the RO contacted DTRA and explained that the claims 
file contained competent medical evidence linking the 
veteran's other, non-cancerous diseases to his in-service 
radiation exposure, essentially deeming them radiogenic 
diseases; and as such these additional disabilities, in 
addition to the claimed skin cancer, should also be included 
in the request for a dose estimate.  

Meanwhile, the RO eventually determined that the veteran did 
not actually have a medical diagnosis of skin cancer.  For 
this reason, the RO withdrew the entire request for the dose 
estimate from DTRA.  

Despite the lack of a cancer diagnosis, the claims file still 
contains a competent medical opinion from the veteran's 
private doctor, which essentially asserts that the veteran's 
claimed disabilities are radiogenic diseases.  Because of 
this opinion, and the RO determination that the veteran 
participated in Operation UPSHOT KNOTHOLE, defined by 
regulation as a "radiation-risk activity," VA is now 
required to follow the development protocol pursuant to 
38 C.F.R. § 3.311.  

According to 38 C.F.R. § 3.311, the RO must obtain the dose 
estimate from DTRA, given the veteran's participation in a 
radiation risk activity coupled with the medical opinion 
regarding a possible link between in-service radiation 
exposure and current disabilities.  After obtaining the dose 
estimate, the RO should undertake any additional development 
deemed appropriate before referring the case to VA's Under 
Secretary for Benefits.   

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary releases, 
all records of medical treatment which are 
not currently associated with the 
veteran's claims file should be requested.  
All records secured by the RO must be 
included in the veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the veteran's claims 
file.

2.  The RO should request that the Defense 
Threat Reduction Agency (DTRA) provide a 
new reconstructed radiation dose estimate 
for the veteran, who participated in 
Operation UPSHOT-KNOTHOLE in 1953.  The 
DTRA should clearly indicate that the 
reconstructed dose estimate was calculated 
using the most recently revised 
methodology.

3.  After obtaining a reconstructed dose 
estimate, and after undertaking any 
additional development deemed appropriate, 
the RO should refer the claim to VA's 
Under Secretary for Benefits for an 
opinion in accordance with 38 C.F.R. § 
3.311(c).

4.  Thereafter, the AMC/RO should 
readjudicate the veteran's claims for 
service connection based on in-service 
ionizing radiation exposure.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC), which must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence received after the last 
SSOC was issued and any additional law or 
regulations that are applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


